Citation Nr: 1821060	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for neurobehavioral issues due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for fecal incontinence as secondary to lumbar spine disc disease status post laminectomy.

3.  Entitlement to service connection for an umbilical hernia as secondary to lumbar spine disc disease status post laminectomy.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Whether the reduction in disability rating from 20 percent to 0 percent from March 1, 2015, for lumbar spine disc disease status post laminectomy is proper.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for status post right Achilles tendon repair, to include as secondary to lumbar spine disc disease status post laminectomy.

8.  Entitlement to service connection for right lower extremity radiculopathy as secondary to lumbar spine disc disease status post laminectomy.

9.  Entitlement to service connection for scarring as secondary to lumbar spine disc disease status post laminectomy.

10.  Entitlement to an initial rating in excess of 20 percent for lumbar spine disc disease status post laminectomy.

11.  Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2011, September 2013, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In February 2018, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for status post right Achilles tendon repair, right lower extremity radiculopathy as secondary to lumbar spine disc disease status post laminectomy, scarring as secondary to lumbar spine disc disease status post laminectomy, and an initial rating in excess of 20 percent for lumbar spine disc disease status post laminectomy, and entitlement to total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At the February 2018 video hearing, the Veteran withdrew the claim of entitlement to service connection for neurobehavioral issues due to contaminated water at Camp Lejeune.

2.  At the February 2018 video hearing, the Veteran withdrew the claim of entitlement to service connection for fecal incontinence as secondary to lumbar spine disc disease status post laminectomy.

3.  At the February 2018 video hearing, the Veteran withdrew the claim of entitlement to service connection for an umbilical hernia as secondary to lumbar spine disc disease status post laminectomy.

4.  At the February 2018 video hearing, the Veteran withdrew the claim of entitlement to service connection for type II diabetes mellitus.

5.  In an August 2011 rating decision, the RO granted service connection for lumbar spine disc disease status post laminectomy at a rating of 20 percent from November 15, 2010.  

6.  In a March 2013 rating decision, the RO notified the Veteran of a proposal to reduce the rating for lumbar spine disc disease status post laminectomy from 20 percent to 0 percent, and a 60-day period for the submission of evidence and the right to request a predetermination hearing within 30 days.  

7.  In a December 2014 rating decision, the RO found that there was clear and unmistakable error in the August 2011 rating decision and effectuated the reduction of the rating for lumbar spine disc disease status post laminectomy from 20 percent to 0 percent, from March 1, 2015.  

8.  At the time of the December 2014 rating decision, the 20 percent rating for lumbar spine disc disease status post laminectomy had been in effect for less than five years.  

9.  The evidence of record at the time of the December 2014 rating decision failed to demonstrate a sustained improvement in lumbar spine disc disease status post laminectomy under ordinary conditions of life and work.  

10.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating for lumbar spine disc disease status post laminectomy complied with the applicable regulations.

11.  The evidence supports a nexus between an in-service event and the Veteran's current diagnosis of posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for neurobehavioral issues due to contaminated water at Camp Lejeune have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for fecal incontinence as secondary to lumbar spine disc disease status post laminectomy have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for an umbilical hernia as secondary to lumbar spine disc disease status post laminectomy have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The August 2011 rating decision that assigned a 20 percent rating for lumbar spine disc disease status post laminectomy, was improper, and restoration of the 20 percent disability rating from March 1, 2015, is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2017).

6.  The criteria for service connection for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During the February 2018 hearing, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for neurobehavioral issues due to contaminated water at Camp Lejeune, fecal incontinence as secondary to lumbar spine disc disease status post laminectomy, an umbilical hernia as secondary to lumbar spine disc disease status post laminectomy, and type II diabetes mellitus.  This testimony has since been converted into a written transcript that has been associated with the claims file.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that the transcript of a personal hearing may act as a substantive appeal).  The Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw these claims from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  RO's Rating Reduction for Lumbar Spine Disorder

The Veteran claims error in a December 2014 rating decision that reduced the Veteran's compensation for his service-connected lumbar spine disc disease status post laminectomy from 20 percent to 0 percent, effective March 1, 2015.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by the RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  These provisions are only applicable for ratings which have continued for long periods at the same level (five years or more).  38 C.F.R. § 3.344(c).  In this case, the Veteran's 20 percent disability rating for lumbar spine disc disease status post laminectomy was in effect from November 15, 2010, to December 2, 2014, which is less than five years.  As a result, the protections under 38 C.F.R. §§ 3.344(a) and (b) do not apply. 

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (requiring that the Board establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

According to the December 2014 rating decision, the August 2011 rating decision contains clear and unmistakable error, warranting a reduction in rating from 20 percent to 0 percent.  The August 2011 rating decision granted service connection at an initial rating of 20 percent.  A March 2013 rating decision, which notified the Veteran of the proposed rating reduction, states that the August 2011 rating decision failed to consider the effects of a post-service motor vehicle accident in June 1999 that required surgery, and that all of the Veteran's current disease symptoms began after that accident and surgery.  The only medical document prior to June 1999 addressing back injuries was a July 1998 x-ray report showing normal spinal alignment with no evidence of bone destruction or degenerative changes.  

The December 2014 rating decision references the March 2013 arguments, and further addresses the Veteran's June 2013 personal hearing testimony and letters submitted by the Veteran's doctors.  These doctors state that the Veteran experienced back pain prior to the June 1999 motor vehicle accident.  But these doctors began treating the Veteran several years after the accident, and none has knowledge of the Veteran's back condition at the time of the accident or before the accident.  These statements were not found to overcome the evidence of record showing that the Veteran's current condition was related to the 1999 injury and subsequent surgery.  For these reasons, the December 2014 rating decision concludes that the August 2011 rating decision is based on clear and unmistakable error.  

Simply put, there are two ways in which the December 2014 rating decision fails to comply with the applicable regulations.  First, the December 2014 rating decision is not based on the entire history of the Veteran's disability.  The March 2013 rating decision, which notified the Veteran of the proposed rating reduction, refers to a July 1998 x-ray report, which states that "[d]evelopment and alignment are normal" for the Veteran's spine, with "no fracture, bone destruction or degenerative change."  The December 2014 rating decision refers to his argument.  But the July 1998 x-ray report also notes back pain with radiculopathy, which is indicative of a back disorder that existed before the June 1999 motor vehicle accident.  Consistent with this, private medical records dated September 1999 and October 1999 both state that the Veteran was having back problems prior to the June 1999 accident and that these problems "got a lot worse" afterwards.  And a June 2001 private medical record reads: "He states that for some years he had some back and even leg discomfort.  However, in June 1999, he was involved in an [sic] motor vehicle accident.  From that time, he had more severe low back pain, more on the left than the right."  As neither the March 2013 rating decision nor the December 2014 rating decision considers the pre-1999 evidence of back pain and radiculopathy, neither decision is based on the entire history of the Veteran's disability.  

The second problem is that the rating reduction is not based on a finding of improvement in symptomatology.  The Veteran's last VA back examination was conducted in July 2011, and no new examination was scheduled or performed as part of the proposed rating reduction.  Improvement is not even mentioned in the relevant rating decisions.  However, to warrant a reduction, it must be determined that an improvement in the disability level has actually occurred, and also that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of his life and work.  Brown, 5 Vet. App. at 420-21.  These regulations protect a Veteran against reduction in disability rating except in cases where an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C. § 1155.  Since the RO does not address whether the Veteran's rating has improved, it does not demonstrate by a preponderance of the evidence that a rating reduction is warranted.  See Brown, 5 Vet. App. at 413.  

The Veteran's symptoms do not appear to have improved.  A July 2011 VA examination indicates forward flexion of 60 degrees and a May 2016 private medical record indicates forward flexion of 40 degrees.  But the May 2016 private medical record was not in evidence at the time of the March 2013 or December 2014 rating decisions.  

Because the December 2014 rating decision is not based on the entire history of the Veteran's disability and does not address improvement of the Veteran's condition, the applicable regulations have not been followed.  As the applicable regulations have not been sufficiently followed in the process of reducing the Veteran's rating, the Board must restore the Veteran's 20 percent rating for lumbar spine disc disease status post laminectomy.  Schafrath, 1 Vet. App. at 595.

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105; Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such cases is on the Government.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Clear and unmistakable error is defined as "a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even assuming that the RO is correct in its belief that the previous grant of service connection was based on clear and unmistakable error, choosing to reduce the Veteran's rating instead of severing service connection deprives the Veteran of his due process rights.  

III.  Service Connection
	
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

These elements are satisfied with regard to the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Regarding the first element, an August 2013 VA examination and a June 2016 VA medical record both state that the Veteran has PTSD.  Regarding the second element, the Veteran has described several in-service stressors, including performing medic duties after a mortar attack that killed eight Marines.  

The third element is also satisfied.  An August 2013 VA medical examiner notes that the Veteran's PTSD symptoms manifested after his 1999 motor vehicle accident and several years of post-service drug use.  Nevertheless, the examiner opines that the "current PTSD symptoms are at least as likely as not to be related to military stressors."  The rationale is as follows: "[C]urrent PTSD symptoms do seem tied to military experiences (re-experiencing is specific military events, avoidance of military news coverage, etc).  It is not uncommon for veterans to experience many years between experienced trauma & symptoms and it is possible that car accidents were sufficient to cause a new onset of PTSD related to military stressors."  

These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As the three elements of service connection are established, the Veteran is entitled to prevail with respect to his claim of entitlement to service connection for PTSD.  The record does not reflect that any other psychiatric disorder has been linked by way of a competent medical opinion to service.  Thus, service connection for any psychiatric disorder other than PTSD is not warranted.


ORDER

The appeal of the denial of the claim of entitlement to service connection for neurobehavioral issues due to contaminated water at Camp Lejeune is dismissed.

The appeal of the denial of the claim of entitlement to service connection for fecal incontinence as secondary to lumbar spine disc disease status post laminectomy is dismissed.

The appeal of the denial of the claim of entitlement to service connection for an umbilical hernia as secondary to lumbar spine disc disease status post laminectomy is dismissed.

The appeal of the denial of the claim of entitlement to service connection for type II diabetes mellitus is dismissed.

Restoration of the 20 percent rating for lumbar spine disc disease status post laminectomy is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to service connection for a psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), is granted.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to status post right Achilles tendon repair, to include as secondary to lumbar spine disc disease status post laminectomy.  Regarding the first element, a November 2014 VA medical lists "S/p right Achilles tendon surgery" as one of the Veteran's "Active problems."  Regarding the second element, at the February 2018 hearing, the Veteran argues that this disorder is secondary to his service-connected back disorder, in that his back disorder caused him to favor his right leg while working as a post office clerk, which caused his Achilles tendon to rupture.  Regarding the third and fourth elements, there is an indication that an Achilles rupture could be related to a service-connected back disorder, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

The McLendon elements are also satisfied with regard to right lower extremity radiculopathy as secondary to lumbar spine disc disease status post laminectomy.  Regarding the first element, a July 2011 private medical letter indicates "pain radiating to [the Veteran's] right lower extremity."  Regarding the second element, the Veteran argues that this is the result of his service-connected back disorder.  Regarding the third and fourth elements, there is an indication that right lower extremity radiculopathy could be related to a back disorder, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  In addition, in view of the Veteran's recent assertion that he has always intended to pursue service connection for left lower extremity radiculopathy, similar opinions are needed with respect to the left lower extremity.

The McLendon elements are also satisfied with regard to back scars as secondary to lumbar spine disc disease status post laminectomy.  Regarding the first element, the Veteran states that he has scars as a result of his back surgery.  Regarding the second element, the Veteran argues that even though the scars were received after a motor vehicle accident, they were inevitable because he would have had the back surgery even if there had been no accident.  Regarding the third and fourth elements, there is an indication that this could be true, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.

The Veteran's last VA back examination was conducted in July 2011.  A new VA examination is required that complies with Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

Finally, the Veteran's claim of entitlement to total disability rating due to individual unemployability (TDIU) is inextricably intertwined with the claims remanded for further development.  Accordingly, they must be considered together, and a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to February 16, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 17, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 17, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed status post right Achilles tendon repair, lower extremity radiculopathy (right and left extremities), or back scarring.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed status post right Achilles tendon repair, lower extremity radiculopathy (right or left extremities), or back scarring;

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed status post right Achilles tendon repair, lower extremity radiculopathy (right and left extremities), or back scarring was incurred in the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed status post right Achilles tendon repair, lower extremity radiculopathy (right and left extremities), or back scarring that (i) is proximately due to the Veteran's service-connected lumbar spine disc disease status post laminectomy or (ii) was aggravated by the Veteran's service-connected lumbar spine disc disease status post laminectomy.

In rendering opinions regarding radiculopathy, the examiner should address radiculopathy of the right lower extremity and the left lower extremity.  The examiner should also address the July 1998 private medical record (received 2/14/11, page 31 of 36) indicating "back pain" with "lumbosacral radiculopathy."  The examiner should also address private medical records dated October 1999 (received 2/27/18, page 3 of 50) and January 2001 (received 3/2/11, page 28 of 38), which suggest left lower extremity radiculopathy.  The examiner should also address the July 2011 private medical record (received 12/9/13, page 1 of 1) describing "pain radiating to [the Veteran's] right lower extremity."  

In rendering the opinion regarding back scars, the examiner should address whether the Veteran's back surgery was inevitable, based on the condition of his service-connected back disorder as it existed prior to the June 1999 motor vehicle accident.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected lumbar spine disc disease status post laminectomy.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's lumbar spine disc disease status post laminectomy is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should additionally be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


